                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

FRIENDS OF ANIMALS,                                  )
                Plaintiff,                           )
                                                     )
               v.                                    )       NO. 3:20-cv-1312-AWT
                                                     )
WILBUR ROSS, et al.,                                 )       DECEMBER 14, 2020
                  Defendants.                        )
                                                     )

                             MOTION FOR EXTENSION OF TIME

       Pursuant to Fed. R. Civ. P. 6(b) and D. Conn. L. Civ. R. 7(b)(1), defendants Wilbur Ross,

in his official capacity of the Secretary of Commerce, and the National Marine Fisheries Service

(“NMFS”), an agency with the United States Department of Commerce, respectfully request that

the Court enter an order extending until January 6, 2021, or by twenty-three days, the deadline to

respond to plaintiff’s complaint. The current deadline for defendants’ response is December 16,

2020. ECF No. 15.

       This is defendants’ second request for an extension of time with respect to this deadline.

See D. Conn. L. Civ. R. 7(b)(2). Plaintiff does not object to this request. See id.

       There is good cause for the motion. See D. Conn. L. Civ. R. 7(b)(1). The Court granted

the defendants’ first request for an extension to file a responsive pleading, until December 16,

2020. ECF No. 15. There has been significant activity in the case since the time defendants

filed their first request for an extension, on November 10, 2020. ECF No. 14. Specifically:

plaintiff Friends of Animals filed a Motion for Temporary Restraining Order, ECF No. 16, and a

Motion for Preliminary Injunction, ECF No. 17, on December 3, 2020; and defendants filed an

opposition and supporting documents, ECF Nos. 22-23, on December 11. These filings have

taken significant time and resources to prepare, and defendants now require the additional time

to prepare their response.
        There is also good cause for this request being filed fewer than three business days before

the deadline at issue. See D. Conn. L. Civ. R. 7(b)(3). Specifically, defendants filed their

objections to the TRO and PI on the business day prior to today. At the same time, defendants

inquired of plaintiffs for their position respecting this motion. Plaintiff asked questions that

required some follow-up research. Defendants have been working to ascertain answers to those

questions, which has taken time up to and after the three-day window for filing this motion for

time.

        Accordingly, defendants request an extension until January 6, 2021, for their pleading in

response to plaintiff’s Complaint.



                                      Respectfully submitted,

                                                   JOHN H. DURHAM
                                                   United States Attorney

                                                   By: /s/ Natalie N. Elicker
                                                   Natalie N. Elicker, ct28458
                                                   Assistant United States Attorney
                                                   157 Church Street
                                                   New Haven, CT 06510
                                                   Telephone: (203) 821-3700
                                                   Fax: (203) 773-5373
                                                   Email: Natalie.Elicker@usdoj.gov
                                                   Counsel for Defendant




                                                  2
